Citation Nr: 1612084	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the right hand (dominant).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

	




INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The matter was remanded by the Board in April 2015.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDING OF FACT

In a November 2015 statement, prior to the promulgation of a Board decision, the Veteran withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the dismissal of the appeal, further discussion of the VA's duty to notify or assist is unnecessary.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Following the Board's April 2015 remand, the RO obtained a VA neurological examination.  Based on the results, service connection was granted for an ulnar nerve injury as secondary to the Veteran's service-connected residuals of a gunshot wound to the right hand, and an initial evaluation of 30 percent was assigned.  See October 2015 supplemental statement of the case.  

Afterward, in a November 2015 statement, the Veteran wrote that the October 2015 supplemental statement of the case satisfies his appeal, and he no longer wishes to continue the appellate process.  Thus, as the Veteran's claim has been voluntarily withdrawn, the Board does not have jurisdiction, and the appeal is dismissed.


ORDER

The issue of entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the right hand (dominant) is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


